Citation Nr: 0731752	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO. 04-33 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent 
for service-connected status post fracture of the right femur 
with jewitt nail, scar and one inch shortening of the right 
leg.

2. Entitlement to a disability rating greater than 30 percent 
for service-connected right OS calcis fracture.

3. Entitlement to an increased (compensable) disability 
rating for service-connected right wrist fracture.

4. Entitlement to a combined 60 percent disability rating for 
service-connected disabilities.

5. Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
status post fracture of the right femur with jewitt nail, 
scar and one inch shortening of the right leg, and right OS 
calcis fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1976 to June 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.

In June 2007, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO. A transcript of the hearing has been associated 
with the veteran's claims file.

During the June 2007 hearing and in a Statement In Support Of 
Claim (VA Form 21-4138) dated in June 2007, the veteran 
raised the issue of entitlement to service connection for 
depression, secondary to his service-connected disabilities. 
The Board does not have jurisdiction of this issue as it has 
not been adjudicated by the RO. The issue is, therefore, 
REFERRED to the RO for appropriate action.

The issue of service connection for a right knee disorder, to 
include as secondary to the service-connected status post 
fracture of the right femur and right OS calcis fracture, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

During the June 2007 hearing and in the June 2007 VA Form 21-
4138, prior to the promulgation of a decision, the veteran 
requested a withdrawal of the issues of entitlement to an 
increased disability rating for the service-connected status 
post fracture of the right femur; right OS calcis fracture; 
right wrist fracture; and for a combined 60 percent 
disability rating for service-connected disabilities.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal by 
the veteran as to the issues of entitlement to an increased 
disability rating for the service-connected status post 
fracture of the right femur with jewitt nail, scar and one 
inch shortening of the right leg; right OS calcis fracture; 
and right wrist fracture; and for a combined 60 percent 
disability rating for service-connected disabilities, have 
been met. 38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).

Since the claims of entitlement to an increased disability 
rating for the service-connected status post fracture of the 
right femur with jewitt nail, scar and one inch shortening of 
the right leg; right OS calcis fracture; and right wrist 
fracture; and for a combined 60 percent disability rating for 
service-connected disabilities, have been withdrawn, the 
provisions of the VCAA are not for application.

Increased disability ratings

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2007). Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing. 38 C.F.R. § 20.204(c) (2007) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

During his June 2007 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
specifically indicated on the record that he wished to 
withdraw his appeal as to the issues of entitlement to an 
increased disability rating for the service-connected status 
post fracture of the right femur with jewitt nail, scar and 
one inch shortening of the right leg; right OS calcis 
fracture; and right wrist fracture; and for a combined 60 
percent disability rating for service-connected disabilities. 
The withdrawal has been transcribed into the Travel Board 
hearing transcript which has been associated with the 
veteran's claims file. The veteran reiterated this request in 
writing in the VA Form 21-4138 dated in June 2007.

As the veteran has withdrawn the appeal as to the issues of 
entitlement to an increased disability rating for the 
service-connected status post fracture of the right femur 
with jewitt nail, scar and one inch shortening of the right 
leg; right OS calcis fracture; and right wrist fracture; and 
for a combined 60 percent disability rating for service-
connected disabilities, there remain no allegation of errors 
of fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
those issues, and it is dismissed.


ORDER

The claims for entitlement to an increased disability rating 
for the service-connected status post fracture of the right 
femur with jewitt nail, scar and one inch shortening of the 
right leg; right OS calcis fracture; and right wrist 
fracture; and for a combined 60 percent disability rating for 
service-connected disabilities are dismissed without 
prejudice.


REMAND

The Board has determined that additional development is 
required as to the veteran's claim of service connection for 
a right knee disorder, to include as secondary to the 
service-connected status post fracture of the right femur 
with jewitt nail, scar and one inch shortening of the right 
leg, and right OS calcis fracture. 38 U.S.C.A. § 5103A(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c), (d) (2007).

During his June 2007 Travel Board hearing, the veteran 
asserted that he had undergone a VA examination in 1985 which 
addressed the issue of whether his asserted right knee 
disorder was etiologically related to service. Review of his 
claims file reveals that a report of medical examination from 
1985 has not been associated with the evidence of record. On 
remand, an effort should be made to obtain a copy of a VA 
examination report of the veteran dated in 1985.

Additionally, a February 2004 VA examination revealed an 
impression of a normal right knee. The examiner indicated 
that the veteran did not exhibit functional impairment of the 
knee, and that he did not believe the veteran's right knee 
pain was related to service or to a service-connected 
disability. Thereafter, a VA outpatient treatment record 
dated in April 2004 shows that physical examination of the 
right knee revealed pain, tenderness, and crepitance. X-rays 
demonstrated some degenerative changes of the right knee and 
some osteophyte in the patella. The assessment was 
patellofemoral problem. In order to clarify the discrepancy 
among the two VA medical records promulgated within two 
months of each other, pursuant to VA's duty to assist the 
veteran, the veteran should be scheduled for an additional VA 
examination. 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (c)(4) (2007).

It should be noted that service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2007). Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

Relevant to consideration under Allen, the February 2004 VA 
examiner commented that although he did not assess the 
veteran's right knee pain related to the right femur 
disorder, he noted that "during acute exacerbations or when 
he has to perform occupational activities as a heavy 
equipment operator repetitively, he may have some limitations 
in endurance and functional capacity due to pain. The extent 
of this cannot be determined."

Thus, the February 2004 VA examiner suggests that the veteran 
may have a right knee disorder (presently non-service-
connected) that is subject to worsening by the service-
connected right femur fracture and right OS calcis fracture 
residuals. 

Therefore, pursuant to this Remand, the examiner should be 
requested to provide an opinion as to whether any current 
right knee disorder found on examination was either caused by 
or aggravated by a service-connected disability.


Finally, review of the veteran's claims file reveals that he 
may currently be receiving disability benefits administered 
by the Social Security Administration. The complete medical 
and administrative records related to his Social Security 
claim have not been obtained. On remand, arrangements to 
obtain any such records should be undertaken. 38 U.S.C.A. § 
5103A(b)(1), Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992). Although not 
dispositive as to an issue that must be resolved by VA, the 
administration's findings are evidence which must be 
considered. See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must attempt to obtain any 
records that are not currently included 
in the claims file which reflect 
treatment for the veteran's asserted 
right knee disorder. VA medical treatment 
records of the veteran that are not 
already associated with his claims file, 
to include a VA examination report of the 
right knee dated in 1985, as well as any 
VA outpatient treatment records from the 
Jackson, Mississippi, VA Medical Center 
dated from December 2005 to the present, 
should be obtained.

2. The RO/AMC shall obtain the 
administrative and medical records 
relating to the veteran's Social Security 
Administration disability claim and 
associate them with the claims file.

3. The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination. The claims file 
and a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with conducting 
the examination. The examination report 
must be annotated that the claims file 
was in fact reviewed in conjunction with 
the examination. All tests that are 
deemed necessary by the examiner should 
be conducted.

The examiner is asked to provide an 
opinion as to whether any currently 
diagnosed right knee disorder was 
etiologically related to his period of 
active service, to include whether it was 
caused by or aggravated (i.e., 
permanently worsened) by any of his 
service-connected disabilities. A 
complete rationale for any opinion 
expressed should be provided. It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

4. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If 
further action is required, such must be 
undertaken prior to further claim 
adjudication. 

5. The RO/AMC will then readjudicate the 
veteran's claim. The RO/AMC's attention 
is called to the ruling in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) 
(Observing that when it is not possible 
to separate the effects of a service-
connected condition and a non- service-
connected condition, the provisions of 38 
C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in 
the veteran's favor, and that all signs 
and symptoms be attributed to the 
service- connected condition). If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case. The Supplemental 
Statement of the Case should contain 
notice of all relevant actions taken, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999). The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations. No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


